     Case 5:21-cv-00188-CJC-JC Document 17 Filed 08/31/21 Page 1 of 2 Page ID #:242



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10    ANDRE D. CITIZEN,                        Case No. 5:21-cv-0188-CJC-JC
11                         Petitioner,
12                  v.                         ORDER ACCEPTING FINDINGS,
                                               CONCLUSIONS, AND
13                                             RECOMMENDATIONS OF UNITED
      JOHN WALKER,                             STATES MAGISTRATE JUDGE
14
                                               [DOCKET NOS. 6, 11]
15                         Respondent.
16
17         The Court has conducted the review required by 28 U.S.C. § 636 and

18 accepts the findings, conclusions and recommendation of the Magistrate Judge
19 reflected in the July 26, 2021 Report and Recommendation of United States
20 Magistrate Judge (“Report and Recommendation”).
21      IT IS HEREBY ORDERED:

22         1.    Petitioner’s Objection to the June 2, 2021 Notice of Document

23               Discrepancies is overruled;

24         2.    Respondent’s Motion to Dismiss is granted in part and denied in part;

25         3.    The Petition for Writ of Habeas Corpus by a Person in State Custody

26 is dismissed with leave to amend;
27        4.    Within twenty (20) days of the date of this Order, petitioner shall do

28 one of the following:
     Case 5:21-cv-00188-CJC-JC Document 17 Filed 08/31/21 Page 2 of 2 Page ID #:243



 1         (a) If he wishes to proceed with his claim(s) for habeas relief in this
 2 Court, he shall file a First Amended Petition which clearly and specifically sets
 3 forth claims for relief and plausibly demonstrates why such claims qualify for an
 4 exception to abstention pursuant to Younger v. Harris, 401 U.S. 37 (1971); or
 5         (b) If he does not wish to proceed with this action, he shall file a Notice of
 6 Dismissal which will result in the voluntary dismissal of this action without
 7 prejudice.
 8         Petitioner is cautioned that his failure timely to file a First Amended
 9 Petition or a Notice of Dismissal may result in the dismissal of this action with
10 or without prejudice for failure to diligently prosecute and/or comply with
11 Court orders, or for failure to satisfy any exception to Younger abstention.
12         IT IS FURTHER ORDERED that the Clerk serve copies of this Order on
13 petitioner and counsel for respondent.
14         IT IS SO ORDERED
15
     DATED: August 31, 2021
16
17                                   ________________________________________
18                                   HONORABLE CORMAC J. CARNEY
                                     UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                               2
